IN THE SUPREME COURT OF THE STATE OF NEVADA

HOLAVANAHALLI KESHAVA-PRASAD, No. 84910
M.D.; AND H. KESHAVA PRASAD, M.D.,
PLLC,

Petitioners,

THE EIGHTH JUDICIAL DISTRICT

 

COURT OF THE STATE OF NEVADA, AUG 11 2022

IN AND FOR THE COUNTY OF CLARK;

AND THE HONORABLE GLORIA CLERK OF SUPREME COURT
STURMAN, DISTRICT JUDGE, By Veen
Respondents,

and

LASHAWANDA WATTS; VALLEY
HEALTH SYSTEM, LLC, D/B/A DESERT
SPRINGS HOSPITAL; ABDUL TARIQ,
D.O.; NEUROLOGY CLINICS OF
NEVADA LLC; AMIR QURESHI, M.D.;
ROE AMIR QURESHI, M.D.,
EMPLOYER; ALI HAQ, M.D.; ROE ALI
HAQ, M.D., EMPLOYER; CHARLES
KIM DANISH, D.O.; AND PLATINUM
HOSPITALISTS, LLP,

Real Parties in Interest.

 

ORDER DENYING PETITION

This original petition for a writ of mandamus challenges a
district court order denying a motion to dismiss in a medical malpractice
action. Having considered the petition and its documentation, we are not
persuaded that our extraordinary and discretionary intervention 1s
warranted. See Walker v. Second Judicial Dist. Court, 136 Nev. 678, 683,
476 P.3d 1194, 1198 (2020) (declining to grant writ relief when a later
appeal was available); Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ relief

SupREME Court
OF
Nevapa

(0) (947A 2B 22--P-S2-0]

 

 
bears the burden of showing such relief is warranted); Smith v. Eighth
Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991)
(recognizing that writ relief is an extraordinary remedy and that this court
has sole discretion in determining whether to entertain a writ petition).
Generally, we will not consider writ petitions that challenge orders denying
motions to dismiss, and we are not persuaded that any exception to the
general rule applies here. Intl? Game Tech., Inc. v. Second Judicial Dist.
Court, 124 Nev. 193, 197-98, 179 P.3d 556, 558-59 (2008) (discussing writ
petitions challenging denials of motions to dismiss). We therefore
ORDER the petition DENIED.!

bi ff
Ss ot head
ee 4

eS Pe Cte EL
I

  
     
 

Patraguirre

Silver

ce: Hon. Gloria Sturman, District Judge
Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
Greenman Goldberg Raby & Martinez
Brenske Andreevski & Krametbauer
John H. Cotton & Associates, Ltd.
Hall Prangle & Schoonveld, LLC/Las Vegas
Collinson, Daehnke, Inlow & Greco
McBride Hall
Eighth District Court Clerk

 

In light of this, we deny as moot Valley Health System, LLC dba
Desert Springs Hospital Medical Center’s July 29, 2022, motion for joinder
to the writ petition.

The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme Court
OF
NEVADA 2

(0) 1947 Bie